Citation Nr: 1029653	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  07-15 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service from August 1969 to July 
1973.  He also served in the Air National Guard of Arkansas 
through September 2005, with verified periods of active 
duty/active duty for training from August 1974 to June 2004, and 
worked as a civilian employee for the Air National Guard of 
Arkansas.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  Jurisdiction of the Veteran's case is now 
with the VA RO in St. Petersburg, Florida.

In August 2007, the Veteran testified during a hearing before the 
undersigned and a transcript of the hearing is of record.  

In February 2009, the Board denied the Veteran's claim for 
service connection for bilateral heel spurs and granted his claim 
for an initial compensable (10 percent) rating for his service-
connected back disability.  At that time, the Board remanded his 
claim for service connection for a right knee disorder to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., for 
further development.

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the appellant if further action is required.


REMAND

In February 2009, the Board remanded the Veteran's case to the 
AMC to verify his air service duty status between June 2004 and 
September 2005.  Unfortunately a review of the evidence in this 
case reveals that this was not done.  It appears that the AMC did 
not obtain this information or verification that it did not 
exist.

The Veteran claims that he injured his right knee while on active 
duty in July 2005.  In December 2005, the Office of the Adjutant 
General of the State of Arkansas certified the Veteran's dates of 
active duty/active duty for training through June 20, 2004.  
However, his duty status in July 2005 was not characterized.  
Thus, the Board remanded the claim to clarify the Veteran's duty 
status.  While some of the ordered development was accomplished, 
there is no evidence that the AMC obtained the Veteran's duty 
status between June 2004 and September 2005.

In a March 2009 response from the HQ APRC/ DPSDI, the AMC was 
advised that the Veteran's medical records should be requested 
from the SGO office in St. Louis (evidently a reference to the 
National Personnel Records Center (NPRC)).  At that time, a 
duplicate copy of the Veteran's National Guard Report of 
Separation and Record of Service (NGB Form 22) was provided and 
an August 25, 2005 memorandum regarding his receipt of the 
Meritorious Service Medal First Oak Leaf Cluster for his service 
from March 1995 to September 2, 2005.  In September 2009, the AMC 
requested the Veteran's air service treatment records from June 
2004 to September 2005 from the NPRC, although it does not appear 
that any records were received.  

Then, in the May 2010 supplemental statement of the case (SSOC), 
in an apparent reference to the NGB Form 22, the AMC noted the 
Veteran's Air Force National Guard service from October 2001 to 
September 2005 and said there was "no indication that any of 
this period was active duty, active duty for training, or 
inactive duty for training".  However, the Board observes that 
the NGB Form 22 was previously of record and Veteran's duty 
status from June 2004 to September 2005 remains unclear.  

The applicable laws and regulations permit service connection 
only for a disability resulting from disease or injury incurred 
in or aggravated coincident with active duty for training 
(ADUTRA), or for disability resulting from injury during inactive 
duty for training (INADUTRA).  See 38 U.S.C.A. § 101(22), (23), 
(24) (West 2002); 38 C.F.R. § 3.6 (2009).  However, the actual 
periods during which the Veteran served on ADUTRA or INADUTRA in 
the Air National Guard from June 2004 to September 2005, if any, 
still have not been verified.  Only service department records 
can establish if and when a person was serving on active duty, 
ADUTRA, or INADUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).  Given the governing legal authority, set forth above, 
the RO/AMC should undertake additional efforts to verify the 
dates of ADUTRA and INADUTRA for the Veteran's Air National Guard 
service from June 2004 to September 2005.

Accordingly, the case is REMANDED for the following action:
 
1.	Contact the NPRC, the Departments of the 
Army and the Air Force, the Defense 
Finance and Accounting Service (DFAS), the 
Defense Personnel Records Imaging System 
(DPRIS), the Air National Guard of 
Arkansas and any other appropriate state 
and federal sources to verify the status 
of the Veteran's service in the Air 
National Guard of Arkansas from June 2004 
to September 2005 including any actual 
periods (specific dates) of ADUTRA and 
INADUTRA.

Each of the agencies/units/organizations 
contacted should be asked to confirm and 
provide the following information:

The appellant's periods of active duty 
service between June 2004 and September 
2005, if any.

The specific dates-not retirement 
points-for all the appellant's periods 
of active and inactive duty for 
training between June 2004 and 
September 2005.

The dates in which the appellant was 
paid for inactive duty for training 
service from June 2004 to September 
2005.  Copies of the appellant's Leave 
and Earning Statements should be 
obtained and included in the claims 
folder for review.

If the appellant performed inactive 
duty for training and did not receive 
compensation for that training, the 
organization should note that also.  If 
the appellant did not receive 
compensation for his training, but did 
perform said training, the dates of 
that training should be noted.

Additionally, copies of any and all 
personnel records along with all of the 
appellant's medical records from June 
2004 to September 2005 for any 
period(s) of ADUTRA or INADTURA 
(treatment records, physicals, etc.), 
to specifically include reports from 
the SGO in St. Louis, for the period 
from July 1 to August 31, 2005, should 
be requested and included in the claims 
folder.  All records and other relevant 
information are to be made part of the 
claims folder. If the records cannot be 
obtained, this should be noted in the 
claims folder.

If any of the above records cannot be 
obtained and the VA does have 
affirmative evidence that they do not 
exist, then the RO/AMC should inform 
the appellant of the records that the 
VA was unable to obtain, including what 
efforts were made to obtain them.  Also 
the RO/AMC should inform the appellant 
that VA will proceed to decide his 
appeal without these records unless he 
is able to submit them.  The RO/AMC 
should allow an appropriate period of 
time within which to respond.

2.	Finally, readjudicate the Veteran's claim.  
If any benefit sought on appeal remains 
denied, the Veteran (and his 
representative, if any) should be 
furnished with a SSOC and be afforded a 
reasonable period of time in which to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


